------------------




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
Tyrone Julius,                                 )                                      OCT 17 :211
                                               )                                Clerk, u.s. District & Bankruptcy
                 Plaintiff,                    )                               Courts for the Dlstrltt of Columbia
                                               )
         v.                                    )       Civil Action No.            Ll lbi.!3
                                               )
Judge Vince,                                   )
                                               )
                 Defendant.                    )


                                    MEMORANDUM OPINION

         This matter is before the Court on its initial review of plaintiff s pro se complaint and

application to proceed informa pauperis. The application will be granted and the complaint will

be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the

court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

         Plaintiff, a District of Columbia resident, purports to sue a judge of the Superior Court of

the District of Columbia for monetary damages exceeding $999 million. The cryptic

"Complaint," consisting mostly of nonsensical racial statements, presents "the sort of patently

insubstantial claim[]" that is subject to dismissal for want of subject matter jurisdiction. Tooley

v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v. Kagan, 777 F. Supp.2d

177, 178 (D.D.C. 2011) ("A district court lacks subject matter jurisdiction when the complaint 'is

patently insubstantial, presenting no federal question suitable for decision.' ") (quoting Tooley,

586 F.3d at 1009). A separate Order of dismissal acco p;ies this Mernzz~ion.




Date:   October~, 2011


                                                                                                                     3